Filed 12/3/15 P. v. Anders CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        COURT OF APPEAL, FOURTH APPELLATE DISTRICT, DIVISION ONE

                                           STATE OF CALIFORNIA

THE PEOPLE,                                                         D067070

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE341444)

KENNETH ANDERS,                                                      ORDER MODIFYING OPINION
                                                                     AND DENYING REHEARING
         Defendant and Appellant.                                    [NO CHANGE IN JUDGMENT]


THE COURT:

         It is ordered that the opinion filed herein on November 19, 2015, be modified as

follows:

         1.        On page 11, on the last line of the first full paragraph ending with the words

"impeachment evidence" and before the last paragraph beginning "For the foregoing

reasons," add the following two sentences and parenthetical reference so the end of the

paragraph now reads as follows:

         impeachment evidence. Anders's suggestion that evidence of an arson

         conviction only "tenuously bears on a witness's credibility" is an argument

         better suited for the trial court in the first instance. In admitting proper

         impeachment evidence after properly balancing its probative value against
      its potentially prejudicial effect, the trial court's decision not to sanitize the

      evidence of Anders's prior arson convictions was not "so irrational or

      arbitrary that no reasonable person could agree with it." (Carmony, supra,

      33 Cal.4th at p. 377.)

There is no change in the judgment.

      Appellant's petition for rehearing is denied.




                                                                        HALLER, Acting P. J.

Copies to: All parties




                                               2
Filed 11/19/15 P. v. Anders CA4/1 (unmodified version)
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D067070

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE341444)

KENNETH ANDERS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Evan P.

Kirvin, Judge. Affirmed.



         Lindsey M. Ball, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Kristen

Kinnaird Chenelia, Deputy Attorneys General, for Plaintiff and Respondent.
       A jury convicted Kenneth Anders of one count of felony vandalism to property

valued at over $400 under Penal Code section 594, subdivisions (a), (b)(1). In a

bifurcated proceeding following the verdict, the court found true two strike priors under

Penal Code section 667, subdivisions (b)-(i). The court sentenced Anders to four years in

prison, imposing the middle term of two years on the felony conviction and doubling it

based on his two strike priors.

       On appeal Anders raises three issues: (1) whether the trial court erred in denying

Anders's request to "sanitize" impeachment evidence of Anders's two prior arson

convictions;1 (2) whether the prosecutor's rebuttal argument impermissibly diminished

the prosecution's burden of proving the mental state required to convict Anders of felony

vandalism; and (3) whether the cumulative effect of the errors, even if either is harmless,

is prejudicial. Because Anders did not meet his burden of establishing error, we will

affirm the judgment.

                                             I.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Jon Frost is a licensed minister. Among his responsibilities, Frost is in charge of

nearly 12 acres of property that surround and include an 80,000-square-foot building that



1      In the context of defense counsel's request at trial, we understand counsel's request
to "sanitize" to mean that each of Anders's two prior convictions for arson would be
described to the jury not as convictions for arson, but rather as felonies reflecting on
Anders's veracity and character for truthfulness. (See People v. Sapp (2003) 31 Cal. 4th
240, 260 ["the court 'sanitizes' the prior by keeping from the jury the nature of the
offense"].)

                                             2
belongs to the Sonrise Community Church in Santee, a congregation of approximately

4,000 members.

         Between 2:30 and 3:00 p.m. on Saturday, July 13, 2013, Frost saw that almost all

of the automatic sprinklers around the property were watering the grounds. This was

unusual, according to Frost, because the property has 17 different irrigation stations and

hundreds of sprinklers that are run by a main computer that is programmed to begin

watering at 3:00 a.m. He then noticed that several utility boxes, which contain shut-off

valves and wire connections for the sprinkler system, were "opened and kind of tampered

with."

         As he looked further, Frost came upon an individual later identified as Anders,

who was sitting in front of open utility boxes, including the four main boxes that control

the entire irrigation system, unscrewing and disconnecting the wires. Anders was neither

employed by nor a volunteer of the church; he did not have permission to be on the

property, let alone to tamper with the irrigation system.

         Frost approached Anders, and in response to Frost's question as to what he was

doing, Anders replied, " 'I am working,' " although he would not tell Anders for whom.

Seeing that Anders was causing damage to the sprinkler system, Frost asked Anders to

stop what he was doing and to leave, but Anders just looked up at Frost and returned to

his "work." This continued for five to 10 minutes, at which time Frost called the police

(in Anders's presence), and Anders left. The church paid $1,800.81 to repair the damage

to its sprinkler system caused by Anders.



                                              3
       At trial, on direct examination, Frost described Anders's behavior during this five

to 10 minutes as "a little bit scary," "aggressive" and "unstable"; Frost was concerned that

"something crazy could happen." On cross-examination, Frost agreed that Anders

"seemed like he was on a mission," "seemed focused on the mission," was "acting

bizarre," "didn't appear to be all there" and "didn't appear to be in his right mind."

       After Anders left and before the authorities arrived, Frost noticed that the

sprinklers were also on at three of the businesses next to and across the street from the

church. According to Frost, he is at the church every day, and these businesses never ran

their sprinklers on Saturday afternoons.

       San Diego County Deputy Sheriff Andrew Yanchus responded to Frost's call. The

sprinklers were still on at the church, and Frost explained to Yanchus what had happened.

Based on Frost's description of Anders, Yanchus located Anders in front of a business

about two blocks away from church — where the sprinklers were on.

       In response to questions from Yanchus, Anders said that he had been at the church

and had turned on the sprinklers. More specifically, Anders said that he had been testing

the church's sprinkler system for "melt speed" — though Anders was not sure what melt

speed meant and was unable to answer how he would have checked to see if the

sprinklers were on melt speed without knowing what melt speed was. Yanchus testified

that Anders's statements did not make sense.

       Anders told Yanchus that he had turned on the sprinklers at the business where

they were talking, because "he wanted the trees and bushes to get a drink." At Yanchus's

request, Anders turned off the sprinklers at this business, and Yanchus left.

                                              4
       Yanchus went back to Sonrise Church and spoke again to Frost. Yanchus then

returned to look for Anders, whom he found a few blocks from where he had left Anders.

At that time, Yanchus arrested Anders.

       Anders testified at trial.2 He explained that on July 13, 2013, he awoke "kind of

groggy," having slept in a ditch because he had run out of money. He then went to work

to his job as "lineman" or "technician" for "Moon Enterprises."3 In this capacity, he had

started in Alaska, walking from town to town, eventually making his way to Santee.

Anders said that he first went to the side parking lot of the church to turn the valve to the

sprinklers, after which he went to the other side to turn the valve, when he noticed that

the sprinklers were not working on the side where the transformer was. In order to see

whether anyone had "cut any cable to the electrical work," Anders explained that he

turned on the sprinklers "to activate the copy service system": "There is a power key that

floods the tanks, the center tank. The tank is the key to the border. When you have a

blow in the system, then . . . it shuts down. You have to work it to rekey it." Anders

confirmed that he had turned on the sprinklers at the church, denying that he needed

permission since, as a lineman he had a type of "ownership" of the church. Anders both

admitted and denied taking off caps in the wiring system in the church's utility boxes, and

2      At times, Anders's testimony did not make sense. We are describing it as reported.

3       Anders described his position as follows: "A lineman has duties. He has towers.
He has garbage disposals. He has fuel. He does markets. He also does sprinklers. He
also does sprinklers. When everything is clean and the mechanisms are tight, he usually
then is free to do what he wants to. We had — we didn't have a meltdown. We had a
blow. That is why I was retying the system."

                                              5
he denied touching any wires. Anders confirmed that, after leaving the church, he turned

on the sprinklers of at least three of the neighboring businesses (without permission)

because the plants and grass needed water.

       At the end of the prosecutor's cross-examination, Anders testified that he suffered

felony convictions for arson in 1995 and 2002 and "another felony conviction, one of a

moral turpitude crime," in 2007.

       The evidence summarized above was presented to the jury over the course of two

days. At the end of the second day, the jury returned a guilty verdict to the one count of

felony vandalism to property valued at over $400, and the court found true two strike

priors. The court sentenced Anders to four years in prison, after which he timely

appealed.

                                             II.

                                       DISCUSSION

       Anders raises two substantive issues on appeal and further suggests that, even if

either of the errors is found to be harmless, the cumulative effect of the errors requires a

reversal. The first issue arose before the start of the People's cross-examination of

Anders, when the court denied Anders's request to sanitize impeachment evidence of

Anders's two prior arson convictions. The second issue arose during the prosecution's

rebuttal argument, when the prosecutor explained, in the context of the intent necessary

to convict, that there was no evidence or jury instruction as to mental illness.

       As we will explain, the trial court did not abuse its discretion with regard to the

impeachment evidence of Anders's prior convictions, and the trial court did not err in

                                              6
overruling Anders's objections that the prosecutor had committed misconduct during the

People's rebuttal argument.

A.     The Trial Court Did Not Abuse Its Discretion in Denying Anders's Request to
       Sanitize Impeachment Evidence of Anders's Two Prior Arson Convictions

       Anders claims that the trial court erred in not sanitizing impeachment evidence of

Anders's two prior felony convictions for arson.

       1.     Law

       Evidence Code section 7884 provides in relevant part: "For the purpose of

attacking the credibility of a witness, it may be shown by the examination of the witness

or by the record of the judgment that he has been convicted of a felony . . . ." As

applicable here, the use of a prior felony conviction to impeach a witness is limited to:

(1) a prior conviction involving moral turpitude (People v. Collins (1986) 42 Cal. 3d 378,

389 (Collins)); and (2) a proper balancing of the probative value of the prior against its

prejudicial effect under section 3525 (People v. Clark (2011) 52 Cal. 4th 856, 931). With

regard to the section 352 balancing, in People v. Beagle (1972) 6 Cal. 3d 441 (Beagle) our

Supreme Court suggested that trial courts be guided by four factors: (1) whether the prior




4      Further undesignated statutory references are to the Evidence Code.

5       "The court in its discretion may exclude evidence if its probative value is
substantially outweighed by the probability that its admission will (a) necessitate undue
consumption of time or (b) create substantial danger of undue prejudice, of confusing the
issues, or of misleading the jury." (§ 352.)

                                              7
conviction involved moral turpitude;6 (2) whether the prior conviction was near or

remote in time;7 (3) whether the prior conviction was for conduct substantially similar to

the current offense; and (4) whether impeachment will influence the defendant's decision

to testify.8 (Beagle, at p. 453.)

       We review for an abuse of discretion the trial court's decision on the admissibility

of prior convictions for purposes of impeachment. (Collins, supra, 42 Cal.3d at p. 389.)

Because such discretion "is as broad as necessary to deal with the great variety of factual

situations in which the issue arises, . . . in most instances the appellate courts will uphold

its exercise whether the conviction is admitted or excluded." (Ibid.) To obtain relief on

appeal, the appellant has the burden of establishing that there has been " 'a clear case of

abuse.' " (Blank v. Kirwan (1985) 39 Cal. 3d 311, 331.) A trial court abuses its discretion

when, in its exercise, the decision is "so irrational or arbitrary that no reasonable person

could agree with it." (People v. Carmony (2004) 33 Cal. 4th 367, 377 (Carmony).)



6     The Supreme Court later made this a requirement in Collins, supra, 42 Cal.3d at
page 389.

7      In considering remoteness, courts may consider the following four factors: (1) the
time that has elapsed since the conviction; (2) the time the defendant was free between
offenses; (3) the defendant's age; and (4) the defendant's lawlessness after the conviction.
(People v. Burns (1987) 189 Cal. App. 3d 734, 738 [20-year-old conviction not necessarily
remote considering subsequent lawlessness].)

8      Merely because a defendant will not testify if impeached with his prior felony
conviction does not compel a ruling against admissibility of the prior conviction; the
defendant's decision is one among many factors for the court to consider. (Beagle, supra,
6 Cal.3d at p. 453.)

                                              8
       2.     Analysis

       Anders moved in limine to exclude evidence of his criminal history. The court

reserved ruling until after hearing Anders's direct examination testimony. The court

advised defense counsel that, if by his testimony Anders placed his credibility at issue,

the court "most likely" would admit evidence of a felony conviction involving moral

turpitude.

       Before cross-examination, outside the presence of the jury, the court and counsel

discussed what priors, if any, the People could introduce into evidence. The prosecutor

informed the court of Anders's three prior felony convictions: arson in 1995, arson in

2002, and cruelty to animals in 2007. Defense counsel objected on various grounds:

(1) because Anders testified that he turned on the sprinklers, his credibility was not at

issue; (2) the convictions from 1995 and 20029 were too remote; and (3) if the court was

inclined to allow evidence of the 2007 conviction for animal cruelty, the court should

sanitize it. After hearing from the prosecutor, the court ruled that all three prior

convictions would be admissible: the People could introduce evidence of the two prior

convictions for arson, and defense counsel could decide whether the evidence of the third

conviction would be referred to as "felony cruelty to an animal" or as "a felony involving

moral turpitude." The court explained the factors it considered for purposes of




9      Counsel's objection actually referred to a "2001" conviction, but given the context
and the evidence actually presented, we are confident counsel meant the 2002 conviction
for arson.

                                              9
section 352 in balancing the probative value of the admission of the evidence of the

priors against its prejudicial effect:

       "I have considered, first of all, that [Anders] does have an extensive prior
       criminal history, not just the three prior convictions that the People are
       seeking to impeach him with. According to the pretrial service report, he
       has 14 misdemeanor convictions and five felony convictions.

       "I have considered whether or not the three felonies that the People are
       seeking to impeach him with involve a lack of honesty or truthfulness or
       moral turpitude. I have considered whether or not the prior convictions are
       remote in time. I have considered whether or not these prior convictions
       are the same or similar to the instant offense that the defendant is charged
       with.

       "I have considered in addition to that the [section] 352 analysis as to
       whether or not any probative value was substantially outweighed with the
       probability that their admission for impeachment purposes would either
       necessitate an undue consumption of time or create a substantial danger of
       undue prejudice, confusion of issues, or misleading the jury.

       "Based upon that, I will allow the prosecution to impeach [Anders] with the
       three prior convictions that they are seeking; however, it will be worded
       such that the People, [through the prosecutor], may ask [Anders] whether or
       not it is true . . . that he has been convicted in 1995 of a felony offense of
       arson, convicted in 2002 for a felony offense of arson. Then, [defense
       counsel], I will give you the option of either the People be allowed to
       impeach with the 2007 offense as . . . felony cruelty to an animal, or if you
       prefer a felony involving moral turpitude."

Defense counsel opted for the latter — i.e., the 2007 offense would be referred to as "a

felony involving moral turpitude."

       On appeal, Anders suggests that the trial court should have balanced some of the

factors more heavily in favor of exclusion of the evidence of the prior felony convictions.

However, we do not substitute our independent judgment and exercise our discretion in

rebalancing the factors anew; the trial court exercises its discretion under section 352, and

we review the trial court's balancing effort for potential abuse. (People v. Balcom (1994)
                                             10
7 Cal. 4th 414, 435 (conc. & dis. opn. of Baxter, J.).) Given the evidence and the court's

explanation of its ruling, we cannot say that the weight the trial court accorded to the

various factors — and, thus, its ruling under section 352 — were "so irrational or

arbitrary that no reasonable person could agree with it." (Carmony, supra, 33 Cal.4th at

p. 377.)

       Anders also contends that the trial court abused its discretion in not sanitizing the

evidence of Anders's prior arson convictions (to evidence of felonies involving moral

turpitude) on the basis that the prosecutor described the need for the priors as character

evidence of malicious behavior (inadmissible under § 1101, subd. (a)) rather than

impeachment evidence going to credibility (admissible under § 788). When the trial

court expressed this concern to the prosecutor, the prosecutor clarified that he was

seeking the admission of the priors only to challenge Anders's credibility, not to prove

conduct based on Anders's character; he expressly disavowed any argument based on

admissibility under section 1101. The prosecutor's potentially erroneous argument

regarding character evidence does not detract from his acceptable argument regarding

impeachment evidence.

       For the foregoing reasons, Anders did not meet his burden of establishing that the

trial court abused its discretion in admitting the evidence of Anders's three prior felony

convictions.




                                             11
B.     The Trial Court Did Not Err in Overruling Anders's Objections During the
       Prosecutor's Rebuttal Argument to the Jury

       Anders claims that in closing argument the prosecutor committed misconduct,

requiring a reversal, based on his allegedly incorrect statement of the law and allegedly

incorrect characterization of the defense theory of the case during his rebuttal argument.

       1.     Law

       " 'A prosecutor's conduct violates the Fourteenth Amendment to the federal

Constitution when it infects the trial with such unfairness as to make the conviction a

denial of due process. Conduct by a prosecutor that does not render a criminal trial

fundamentally unfair is prosecutorial misconduct under state law only if it involves the

use of deceptive or reprehensible methods to attempt to persuade either the trial court or

the jury.' " (People v. Montes (2014) 58 Cal. 4th 809, 869.) In evaluating a claim of

prosecutorial misconduct, we must determine "whether there is a reasonable likelihood

the jury construed the remarks in an objectionable fashion." (People v. Edwards (2013)

57 Cal. 4th 658, 734 (Edwards).)

       "The prosecution is given wide latitude during closing argument to vigorously

argue its case and to comment fairly on the evidence, including by drawing reasonable

inferences from it." (People v. Lee (2011) 51 Cal. 4th 620, 647; accord, People v.

Gamache (2010) 48 Cal. 4th 347, 371.) As applicable here, this " 'wide latitude' "

includes " 'describing the factual deficiencies of the defense case.' " (Edwards, supra, 57

Cal.4th at p. 740.) Under this standard, the prosecution may comment on the defense's

failure "to introduce material evidence or to call logical witnesses." (People v. Medina


                                            12
(1995) 11 Cal. 4th 694, 755 (Medina); see id. at p. 758 [prosecutor's argument in closing

that defendant failed to call a witness is "a fair comment on the evidence"].) In contrast,

the prosecution may not suggest that " 'a defendant has a duty or burden to produce

evidence, or a duty or burden to prove his or her innocence.' " (People v. Young (2005)

34 Cal. 4th 1149, 1196.)

       Because Anders's claim of prosecutorial misconduct presents a question of law to

undisputed facts, we will review the claim de novo. (People v. Uribe (2011) 199
Cal. App. 4th 836, 860; see People v. Sanders (1995) 11 Cal. 4th 475, 526 [without stating

a standard of review, court considered prosecutor's closing argument and directly

"review[ed] prosecutorial remarks to determine whether there is a 'reasonable likelihood'

that the jury misconstrued or misapplied the prosecutor's remarks"].)

       2.     Analysis

       To put the issue and the prosecutor's rebuttal in context, Anders's principal defense

to the charge of vandalism was that he did not form the requisite intent to maliciously

damage the church's property.10 In her closing argument, for example, defense counsel's

first statement to the jury was, "I told you at the beginning, Mr. Anders is not guilty of

vandalism because he did not act maliciously . . . ." (Italics added.) Given this defense,

we will first review the proceedings and evidence prior to summation.


10     Anders was charged with and the jury convicted Anders of "maliciously"
damaging or destroying property of another. (Pen. Code, § 594, subds. (a), (b)(1)
["Every person who maliciously [defaces, damages or destroys] any real or personal
property not his or her own, in cases other than those specified by state law, is guilty of
vandalism . . . ."].)

                                             13
       In limine, the People moved to exclude certain evidence that could be offered by

an expert on Anders's behalf. The prosecutor expressed the concern that Anders had

experienced mental issues in the past, but that in this case Anders had not asserted a

defense of diminished capacity or made any motion related to any type of defense.

Because defense counsel confirmed that she did not plan to call a mental health expert,

the court denied as moot the prosecution's in limine motion.

       At trial, the jury was presented with evidence from Frost and Yanchus regarding

Anders's demeanor, conduct and statements. Frost described Anders's behavior as "a

little bit scary," "aggressive" and "unstable"; Frost was concerned that "something crazy

could happen"; and to Frost, Anders "seemed like he was on a mission," was "acting

bizarre," "didn't appear to be all there" and "didn't appear to be in his right mind."

Yanchus testified that Anders's statements regarding "melt speed" — i.e., the reason

Anders had turned on the sprinklers at the church — did not make sense.

       Defense counsel's first question to Anders on direct examination was:

"Mr. Anders, do you suffer from mental illness?" Although the court sustained the

prosecutor's objection to this question (in part on defense counsel's position during the in

limine proceedings), the court allowed counsel to inquire what Anders thought and felt at

the time of the offense. Much of Anders's testimony regarding his travel from Alaska to

Santee, his job as a lineman or technician for Moon Enterprises, and his work on the

church's sprinkler system was difficult to follow and inconsistent with general knowledge

of travel and repairs to complex irrigation systems.



                                              14
         Anders argues that, in his rebuttal argument, the prosecutor "mischaracteriz[ed]

. . . the defense theory of the case as one raising a diminished capacity defense. This was

an assertion premised on the incorrect legal conclusion that a diminished capacity defense

was not only legally available to [Anders] but that [Anders] was obligated to present such

in order to disprove he acted maliciously." Anders contends that, by asserting this

position, the prosecutor lowered the People's burden of proof by suggesting that Anders's

"failure to present diminished capacity evidence and request relevant instruction

necessarily implicated his guilt" — which violated Anders's due process right to have the

prosecution prove each element of the offense beyond a reasonable doubt. In support of

his position, Anders relies on the following rebuttal argument, which the prosecutor

presented after first acknowledging the People's burden to prove each element of the

offense of vandalism — including that Anders acted maliciously — beyond a reasonable

doubt:

         "[Prosecutor]: There are other things that you can consider. No. 1, if the
         defense — why didn't he call other people if this would prove something?
         [¶] For example, [defense counsel] keeps telling you that [Anders] is not in
         his right mind or doesn't have the mental state required. There was nothing
         read to you by the court about mental illness, mental deficiency —

         "[Defense counsel]: Objection. Burden shifting.

         "The Court: Overruled.

         "[Prosecutor]: — or any type of defense in this case. There is no legal
         defense for being a little bit goofy. Is Mr. Anders a little different?
         Clearly, but based upon his actions, does he know the difference between
         right and wrong? Yes. If somehow he wasn't at that level, don't you think
         the defense would have a doctor sitting there?

         "[Defense counsel]: Objection. Burden Shifting.


                                              15
       "The Court: Overruled.

       "[Defense counsel]: They would have someone there telling you that he
       mentally could not do this. It doesn't exist, ladies and gentlemen. (Italics
       added.)

       When analyzing potential prosecutorial error, "we must view the statements in the

context of the argument as a whole." (People v. Dennis (1998) 17 Cal. 4th 468, 522.)

       Initially, upon review of the entire transcript, we disagree with Anders's

suggestion that, in rebuttal, the prosecutor "mischaracteriz[ed] . . . the defense theory of

the case as one raising a diminished capacity defense." The prosecutor never used the

phrase "diminished capacity defense," except during the in limine proceedings in the

context of explaining to the court what Anders's defense was not: Anders had not

asserted "a diminished capacity defense[]." To the contrary, it is Anders — on appeal —

who is mischaracterizing the People's rebuttal argument; the prosecutor did not attribute

to Anders a defense that Anders did not assert at trial.

       Based on the same rebuttal argument, Anders next argues that the prosecutor

committed misconduct by impermissibly suggesting to the jury that "a diminished

capacity defense" was available to Anders11 and that "the defense had a burden of

presenting mental illness evidence in order to disprove malice" — all of which

"effectively diminished the state's initial burden of proof." We disagree. Our thorough

review of both attorneys' summation arguments reveals that the portions of the




11    Anders argues that the defense of diminished capacity is unavailable in a
prosecution for felony vandalism. We express no opinion on the issue.

                                             16
prosecutor's rebuttal on which Anders relies were fair comment based on the evidence

and defense counsel's closing argument. (Medina, supra, 11 Cal.4th at p. 758.)

       In his closing argument, after the prosecutor discussed the concept of "beyond a

reasonable doubt," he mentioned that the offense of vandalism has elements that must be

proven, and expressly stated: "I have to prove each one of those elements beyond a

reasonable doubt." Much of the prosecution's argument had to do with the element of the

offense requiring proof that Anders acted "maliciously" (see fn. 10, ante), but the

prosecutor did not mention mental illness or discuss medical proof of mental illness. He

fairly and accurately summarized what Anders did and said without characterizing it

psychologically. The prosecutor discussed intent and asserted that Anders had acted

maliciously and lied — attempting to meet the People's burden by referring to specific

evidence from the trial. The prosecutor never once suggested that Anders was not

mentally ill or who may have had the burden of establishing that he was mentally ill.

       Then, in defense counsel's closing argument, she first raised the issue of Anders's

mental health. After talking about some of the instructions, counsel reminded the jury

that the prosecution had the burden of proving that Anders acted with the requisite intent

and why Anders's actions were not malicious. She then brought up the topic of Anders's

mental health, suggesting that what the prosecutor contended was malicious intent was

the result of Anders not being "in his right mind":

       "It is clear from his actions on the day of the incident that he is not in his
       right mind. You heard him testify up here as well today. It is clear he
       doesn't have malicious intent. The prosecution wants to get up here and
       say, 'Look, he is lying. He is lying when he testified to these things. He is
       trying to get out of trouble.' That is not what he is doing. He is telling you

                                             17
       what he thought he was doing on July 13, 2013. He is not trying to come
       up with deliberate lies.

       "Mr. Anders admitted that he turned the sprinkler system on. . . . There
       may have been some dispute about whether or not he was toying with the
       actual wires or not . . . . Did he maliciously damage property when he did
       that? He had bizarre behavior on July 13th, 2013. Pastor Frost told you,
       'When I told him to stop, he looked like he was on a mission. He would not
       stop. He said that he was working.' . . . He thought that he was doing
       work as a lineman. He wasn't trying to maliciously damage property.
       Pastor Frost indicated, 'Yeah, he was acting bizarre. Didn't appear to be in
       his right mind.' It is the prosecution's job to prove to you that he had the
       required mental state and intent.

       "He made bizarre statements on July 13th. . . . He was trying to do what he
       believed to be his job as a lineman from Moon Enterprises. It is clear he is
       not in his right mind.

       "[¶] . . . [¶]

       "Ladies and gentlemen, it is the prosecution's job. It is their burden to
       prove to you that Mr. Anders is guilty of vandalism, and that he acted with
       the wrongful intent or mental state. They are not going to be able to do
       that in this case. His actions were not malicious that day. It is clear that
       he is not in his right mind." (Italics added.)

       Following those statements, the prosecutor presented the rebuttal comments that

Anders challenges on appeal — which we will repeat so that they are considered in

context (omitting defense counsel's objections and the court's rulings):

       "Ladies and gentlemen, this burden is completely right here . . . . I am the
       one who has to prove those three elements beyond a reasonable doubt.
       There are other things that you can consider. No. 1, if the defense — why
       didn't he call other people if this would prove something?

       "For example, [defense counsel] keeps telling you that [Anders] is not in
       his right mind or doesn't have the mental state required. There was nothing
       read to you by the court about mental illness, mental deficiency —

       "[¶] . . . [¶]



                                            18
       "— or any type of defense in this case. There is no legal defense for being
       a little bit goofy. Is Mr. Anders a little different? Clearly, but based upon
       his actions, does he know the difference between right and wrong? Yes. If
       somehow he wasn't at that level, don't you think the defense would have a
       doctor sitting there?

       "[¶] . . . [¶]

       "They would have someone there telling you that he mentally could not do
       this. It doesn't exist, ladies and gentlemen. (Italics added.)

       From the foregoing exchange — i.e., from the context of the argument as a whole

— by the five italicized statements in the prosecutor's rebuttal, the prosecution did not

suggest either that a diminished capacity defense was available to Anders or that Anders

had a burden of presenting mental illness evidence in order to disprove malice — and,

thus, did not diminish the People's burden of proof. The prosecutor did not mention

"diminished capacity" to the jury at any time. The prosecutor only mentioned "mental

illness" or "mental deficiency" to the jury once, and that was (1) in direct response to

defense counsel's multiple references to Anders not being "in his right mind," and (2) in

the context of what was not at issue in the case.

       Given that defense counsel argued at least three times that Anders "is not in his

right mind," the prosecutor's rebuttal comments about the lack of evidence from doctors

merely " 'describ[ed] the factual deficiencies of the defense case' " described in the

defense closing argument. (Edwards, supra, 57 Cal.4th at p. 740.) As such, the

prosecutor's statements were "a fair comment on the evidence." (Medina, supra, 11

Cal.4th at p. 758; see People v. Ratliff (1986) 41 Cal. 3d 675, 690-691 [prosecutor fairly

commented on the evidence (i.e., did not commit prosecutorial error) by arguing in


                                             19
closing that the defense failed to present "any evidence . . . that defendant did not commit

the charged offenses"]; People v. Miller (1990) 50 Cal. 3d 954, 996 [even though

defendant did not testify, prosecutor's argument that defendant had no explanation for

why he was present at the scene of the crime was fair comment " 'on the state of the

evidence or on the failure of the defense to introduce material evidence or to call logical

witnesses' "]; People v. Szeto (1981) 29 Cal. 3d 20, 34 [no error in prosecutor arguing to

jury that defendant failed to present any alibi witnesses].)12

       For the foregoing reasons, the prosecutor did not mischaracterize the defense

theory, and there is no reasonable likelihood the jurors would have understood the

prosecutor's argument as imposing any burden on Anders that affected the People's

burden to prove the elements of the offense beyond a reasonable doubt.

C.     Without Errors, There Can Be No Cumulative Effect of the Errors

       Anders argues that the cumulative prejudicial effect of the errors associated with

the issues discussed at parts II.A. and B., ante, deprived him of due process and a fair

trial. Because we have found no error, "there was no prejudicial error to accumulate."

(People v. Scott (2011) 52 Cal. 4th 452, 495.)




12     Because the prosecutor's comments here did not suggest, let alone amount to, a
misstatement of the law, Anders's principal authority, People v. Hill (1998) 17 Cal. 4th
800 is inapplicable. In Hill, in her closing argument, the prosecutor impermissibly
shifted the burden of proof to the defendant by misstating to the jury the meaning of
"reasonable doubt." (Id. at pp. 831-832.)

                                             20
                                  DISPOSITION

      The judgment is affirmed.



                                                IRION, J.

WE CONCUR:



HALLER, Acting P. J.



MCINTYRE, J.




                                      21